Title: Edmund Randolph’s Opinion on George Turner, [ca. 17 April 1793]
From: Randolph, Edmund
To: Jefferson, Thomas



[ca. 17 Apr. 1793]

To instruct Governor St. Clair
1. To transmit to Judge Turner any authentic intelligence, which he may have received, concerning the complaints of the people against his absence:
2. Or, if no such intelligence be possessed, to represent to Judge Turner, without undertaking to order in any manner, the inconvenience in a judicial view, which the Territory sustains by his absence: and
3. To summon Judge Turner to attend at the seat of government, as a member of the legislature.
